DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: Display Device and Data Driving Device Overdriving a Pixel With a Power Voltage.

Claim Objections
Claims 2-4, 6, 15, and 16 are objected to because of the following informalities.
Regarding claim 2, the terms “the shortest distance” and “the distances” lack prior antecedents. Therefore, it is recommended that they be amended to “a shortest distance” and “distances”.
Regarding claim 3, the terms “the longest distance” and “the distances” lack prior antecedents. Therefore, it is recommended that they be amended to “a longest distance” and “distances”.
Regarding claim 4, the term “the shortest distance” lacks a clear antecedent. Although the term “separation distances” precedes the term “the shortest distance”, it has not been established that there is one shortest distance. Therefore, it is recommended that the term be amended to “a shortest distance”.
Regarding claim 6, the term “the longest distance” lacks a clear antecedent. Although the term “separation distances” precedes the term “the longest distance”, it has not been established that there is one longest distance. Therefore, it is recommended that the term be amended to “a longest distance”.
Regarding claim 15, the terms “the shortest distance”, “the distances”, and “the shortest time” lack prior antecedents. Therefore, it is recommended that they be amended to “a shortest distance”, “distances”, and “a shortest time”.
Regarding claim 16, the terms “the longest distance”, “the distances”, and “the longest time” lack prior antecedents. Therefore, it is recommended that they be amended to “a longest distance”, “distances”, and “the longest time”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: data processing device, power management device, and data driving device in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for data processing device may at least be found in paragraphs [3] and [27]. Corresponding structure for data driving device may at least be found in paragraphs [3] and [27].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim limitation “power management device” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 11-16 depend from claim 10 and share the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Note that citations to figures and elements should be understood to also implicitly refer to any related and relevant explanatory text in the reference.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0140985 A1 (“Liaw”).
Regarding claim 1, Liaw teaches a data driving device (Abstract) comprising:
a buffer configured to, in order to drive one pixel among a plurality of pixels connected to one data line, output a data voltage of the one pixel by using a power voltage ([32]; Fig. 6 at 603 & 604); and
a multiplexer configured to receive the power voltage, to receive the data voltage from the buffer, to output the power voltage to the one data line to overdrive the one pixel, and then, to output the data voltage to the one data line ([32]; Fig. 6 at 400 & 403).
Regarding claim 10, Liaw teaches a display device (Abstract) comprising:
a data processing device configured to transmit image data including pixel data of a plurality of pixels (Fig. 5 at 501 & 203);
a power management device configured to output a power voltage (Fig. 5 at 401, 501); and
a data driving device configured to receive the image data, to output, in order to drive one pixel among the plurality of pixels connected to one data line, a data voltage of the one pixel by using the power voltage and the image data ([32]; Fig. 6), and to output the power voltage to the one data line to overdrive the one pixel before outputting the data voltage of the one pixel ([32]; Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0140985 A1 (“Liaw”) as applied to claims 1 and 10, respectively, above, and further in view of US 2021/0011505 A1 (“Chien”).
Regarding claim 2, Liaw does not expressly teach wherein, when the one pixel is located at the shortest distance from the buffer compared with the distances of the other pixels, the multiplexer overdrives the one pixel for a shortest time. However, Chien teaches wherein, when the one pixel is located at a shorter distance from the buffer compared with the distance of another pixel, overdriving the one pixel for a shorter time than the other pixel ([71]). The suggestion to modify the teaching of Liaw by the teaching of Chien is present in that both teach overdriving a display. The motivation is to improve display performance. Thus, before the effective filing date of the current application, the combination of Liaw and Chien would have rendered obvious, to one of ordinary skill in the art, the limitation wherein, when the one pixel is located at the shortest distance from the buffer compared with the distances of the other pixels, the multiplexer overdrives the one pixel for a shortest time.
Regarding claim 3, Liaw does not expressly teach wherein, when the one pixel is located at the longest distance from the buffer compared with the distances of the other pixels, the multiplexer overdrives the one pixel for a longest time. However, Chien teaches wherein, when the one pixel is located at a longer distance from the buffer compared with the distance of another pixel, overdriving the one pixel for a longer time than the other pixel ([71]). The suggestion to modify the teaching of Liaw by the teaching of Chien is present in that both teach overdriving a display. The motivation is to improve display performance. Thus, before the effective filing date of the current application, the combination of Liaw and Chien would have rendered obvious, to one of ordinary skill in the art, the limitation wherein, when the one pixel is located at the longest distance from the buffer compared with the distances of the other pixels, the multiplexer overdrives the one pixel for a longest time.
Regarding claim 15, Liaw teaches wherein the data driving device comprises a buffer which outputs a data voltage of the one pixel ([32]; Fig. 6). Liaw does not expressly teach wherein, when the one pixel is located at the shortest distance from the buffer compared with the distances of the other pixels, the multiplexer overdrives the one pixel for a shortest time. However, Chien teaches wherein, when the one pixel is located at a shorter distance from the buffer compared with the distance of another pixel, overdriving the one pixel for a shorter time than the other pixel ([71]). The suggestion to modify the teaching of Liaw by the teaching of Chien is present in that both teach overdriving a display. The motivation is to improve display performance. Thus, before the effective filing date of the current application, the combination of Liaw and Chien would have rendered obvious, to one of ordinary skill in the art, the limitation wherein, when the one pixel is located at the shortest distance from the buffer compared with the distances of the other pixels, the multiplexer overdrives the one pixel for a shortest time.
Regarding claim 16, Liaw does not expressly teach wherein, when the one pixel is located at the longest distance from the buffer compared with the distances of the other pixels, the multiplexer overdrives the one pixel for a longest time. However, Chien teaches wherein, when the one pixel is located at a longer distance from the buffer compared with the distance of another pixel, overdriving the one pixel for a longer time than the other pixel ([71]). The suggestion to modify the teaching of Liaw by the teaching of Chien is present in that both teach overdriving a display. The motivation is to improve display performance. Thus, before the effective filing date of the current application, the combination of Liaw and Chien would have rendered obvious, to one of ordinary skill in the art, the limitation wherein, when the one pixel is located at the longest distance from the buffer compared with the distances of the other pixels, the multiplexer overdrives the one pixel for a longest time.

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to successfully address the formal objections explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692